               Case 1:19-cv-00775-TJK Document 1 Filed 03/20/19 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 PUBLIC EMPLOYEES FOR
 ENVIRONMENTAL RESPONSIBILITY,                      CIVIL ACTION NO. 19-775
 962 Wayne Ave, Suite 610
 Silver Spring, MD 20910                            COMPLAINT

           Plaintiff,

 v.

 U.S. DEPARTMENT OF THE NAVY
 1200 Navy Pentagon
 Washington, D.C. 20350-1200

           Defendant




                                  PRELIMINARY STATEMENT

1. Plaintiff Public Employees for Environmental Responsibility (“Plaintiff” or “PEER”) brings

      this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., as

      amended, to compel the United States Department of the Navy (“Defendant,” the “Navy,” or

      “USN”) to disclose documents requested pursuant to FOIA.

2. Plaintiff is a non-profit organization dedicated to research and public education concerning the

      activities and operations of federal, state, and local governments.

3. In December 2018, Plaintiff sent a FOIA requests to Defendant seeking records concerning

      fraudulent practices by a major Navy environmental contractor, Tetra Tech, at the former

      Hunter’s Point Shipyard in the San Francisco Bay Area.

4. To date, Defendant has not made a determination on Plaintiff’s FOIA request, provided any

      documents responsive to Plaintiff’s FOIA requests, or identified which such documents, if any,

      exist.
           Case 1:19-cv-00775-TJK Document 1 Filed 03/20/19 Page 2 of 8



                                 JURISDICTION AND VENUE

5.   This Court has jurisdiction over this action under 5 U.S.C. § 552(a)(4)(B). This Court also

     has federal question jurisdiction over this action under 28 U.S.C. § 1331.

6.   This Court has the authority to grant declaratory relief pursuant to the Declaratory Judgment

     Act, 28 U.S.C. § 2201, et seq.

7.   This Court is a proper venue under 5 U.S.C. § 552(a)(4)(B) (providing for venue in FOIA

     cases where the plaintiff resides, or in the District of Columbia).

8.   This Court has the authority to award reasonable costs and attorneys’ fees under 5 U.S.C.

     § 552(a)(4)(E).

                                             PARTIES

9.   Plaintiff, PEER, is a non-profit public interest organization incorporated in Washington, D.C.

     and headquartered in Silver Spring, Maryland, with field offices in Florida, Massachusetts,

     and Tennessee.

10. Among other public interest projects, PEER engages in advocacy, research, education, and

     litigation relating to the promotion of public understanding and debate concerning key current

     public policy issues. PEER focuses on the environment, including the regulation and

     remediation of toxic substances, public lands and natural resource management, public

     funding of environmental and natural resource agencies, and governmental accountability.

     PEER educates and informs the public through news releases to the media, through its web

     site, www.peer.org, and through publication of the PEER Review newsletter.

11. Defendant, USN, is an agency of the United States as a “military department” under 5 U.S.C.

     § 552(f)(1).
          Case 1:19-cv-00775-TJK Document 1 Filed 03/20/19 Page 3 of 8



12. Defendant is charged with the duty to provide public access to records in its possession

    consistent with the requirements of the FOIA. The Defendant’s refusal to provide the Plaintiff

    with the records requested is a violation of the FOIA.

                                  STATEMENT OF FACTS

13. For nearly 30 years, the Hunters Point shipyard has been on the U.S. Environmental Protection

   Agency’s (“EPA”) National Priority List (“NPL”). Reports from 2018 indicate that the U.S.

   Navy has arranged for re-analyses of past sampling of soil and other environmental media,

   including building surveys, following allegations that a key contractor involved with site

   cleanup may have falsified years of sampling and survey data.

14. This fraudulent activity concerns one of the most egregious instances of environmental

   injustice afflicting a poor and minority community. Areas previously declared clean may, in

   fact, still be contaminated, and community residents and on-site workers may be exposed to

   serious chemical and radiological contamination.

15. This fraudulent activity also calls into question the integrity and reliability of a primary

   contractor for the Superfund cleanup program nationally. The EPA estimates that

   approximately 53 million people live within 3 miles of an NPL remedial site; this is roughly

   17% of the U.S. population, including 18% of all children in the U.S. under the age of five.


                                     PEER’s FOIA Request


16. On December 14, 2018, Plaintiff requested information via FOIA concerning the Navy’s

   relationship with Tetra Tech and work conducted at Hunter’s Point. Specifically, PEER

   requested the following:

           a. U.S. Navy responses or communications concerning the most recent EPA estimates

              of what fraction, percent, and/or number of samples and/or sample units at the
Case 1:19-cv-00775-TJK Document 1 Filed 03/20/19 Page 4 of 8



     Hunters Point Shipyard Superfund site are suspect, questionable, unreliable,

     and/or potentially fraudulent or otherwise inaccurate, including but not limited to

     –

         i. The EPA reevaluation of soil samples at Parcels B and G dated December

            27, 2017 displayed at

            https://www.peer.org/assets/docs/epa/4_9_18_EPA_comment_summary.p

            df ; and

         ii. The EPA reevaluation of soil samples at Parcels D-2, UC-1, UC-2, and

            UC-3 dated March 30, 2018 displayed at

            https://www.peer.org/assets/docs/ca/6_4_18_EPA_reevaluation_D_UC.p

            df;

b. Decision documents stemming from or communications following the U.S. Navy’s

     March 2018 “Building Radiation Data Initial Evaluation Report” confirming data

     manipulation of Tetra Tech EC, Inc. (“Tetra Tech”) radiation surveys submitted

     from 2008 through 2016;

c. Records reflecting the current status of Tetra Tech as a Navy consultant or

     contractor at the Hunters Point Shipyard Superfund site, including whether the

     Navy is pursuing complaints, sanctions, or repayment from Tetra Tech; and

d.   Documents and communications concerning the latest U.S. Navy action to verify

     or address whistleblower allegations concerning fabrication, data manipulation,

     and related misconduct by Tetra Tech at Hunters Point.
          Case 1:19-cv-00775-TJK Document 1 Filed 03/20/19 Page 5 of 8



17. PEER also requested that to the extent that the Navy needed to perform a detailed review, fees

   be waived because “disclosure of the information is in the public interest . . . and is not

   primarily in the commercial interest of the requestor.” 5 U.S.C. 552 (a)(4)(A).

18. Also on December 14, 2018, USN confirmed receipt of PEER’s FOIA Request by email,

   assigning it the index number DON-NAVY-2019-002092.

19. On February 21, 2019, PEER was contacted by the Deputy Base Closure Manger for Hunters

   Point regarding its FOIA request, which was substantially similar to a previous FOIA request

   which had been partially denied on August 9, 2018, requesting a copy of an appeal letter which

   PEER had submitted to the Navy concerning that request which the Navy had dismissed as

   untimely. PEER provided the Navy with its prior letter, which challenged agency withholdings

   on Exemption 5 grounds. 5 U.S.C. § 552(b)(5).



20. On February 25, 2019, the Navy send Plaintiff an email reading “DON-NAVY-2019-002092

   has been approved for an interim release. Records were released to the public as a result of this

   request. You may retrieve these records immediately using the following link: View Records.

   Over the next 2 hours, these records are also being added to FOIAonline's search pages, further

   enabling you to retrieve these documents associated with your FOIA request at any time.”

           a. Despite the text of the email, the Navy had not released any records, but attached a

               two page letter dated February 22, 2019 explaining that “we are unable to provide

               you a final determination on your request within the 20 working-day statutory time

               frame . . . .”

           b. The letter concluded that the processing of Plaintiff’s request “is expected to be

               completed by March 29, 2019.” (emphasis in original).
             Case 1:19-cv-00775-TJK Document 1 Filed 03/20/19 Page 6 of 8



             c. The email also included an invoice stating that PEER’s fee waiver had been

                granted.

21. PEER has received no further communications from the Navy concerning this FOIA request.


                   CAUSE OF ACTION: FREEDOM OF INFORMATION

22. Plaintiff restates and realleges the allegations in the preceding paragraphs as if fully set forth

   herein.

23. The FOIA requires federal agencies to respond to public requests for records, including files

   maintained electronically, to increase public understanding of the workings of government and

   to provide access to government information. FOIA reflects a “profound national commitment

   to ensuring an open Government” and agencies must “adopt a presumption in favor of

   disclosure.” Presidential Mem., 74 Fed. Reg. 4683 (Jan. 21, 2009).

24. The FOIA requires agencies to determine within 20 working days after the receipt of any FOIA

   request whether to comply with the request. 5 U.S.C. § 552(a)(6)(A)(i). Agencies may only

   extend this time period for an additional 10 working days in “unusual circumstances.” 5 U.S.C.

   § 552(a)(6)(B)(i). See also 32 C.F.R. § 286.8(c) (Department of Defense FOIA Regulations

   superseding prior component-level regulations). The FOIA also provides that upon request,

   agencies are to make records “promptly available.” 5 U.S.C. § 552(a)(3)(A).

25. PEER’s FOIA request was received by the Navy on December 14, 2018. A response to

   PEER’s FOIA Request was due by statute twenty working days from that date on January 16,

   2019. (counting all weekdays exclusive of Christmas Day and New Year’s Day).

26. As of this filing, March 20, 2019, Plaintiff has not received any documents responsive to its

   FOIA request, or any further communications from Defendant regarding this request since

   the February 25, 2019 email.
             Case 1:19-cv-00775-TJK Document 1 Filed 03/20/19 Page 7 of 8



27. Administrative remedies are deemed exhausted when an agency fails to comply with the

       applicable time limits. 5 U.S.C. § 552(a)(6)(C)(i). Having fully exhausted its administrative

       remedies for its FOIA request, PEER now turns to this Court to enforce the remedies and public

       access to agency records guaranteed by the FOIA.

28. Defendant’s conduct amounts to a denial of the Plaintiff’s FOIA request. Defendant is

       frustrating Plaintiff’s efforts to adequately understand and educate the public regarding the

   Navy’s relationship with its environmental contractor Tetra Tech and the extent of the

   fraudulent behavior engaged in by Tetra Tech, and how the Navy is performing its duties with

   regard to base closures and cleanup of properties for public use.

29. Plaintiff has constructively exhausted its administrative remedies under 5 U.S.C.

   § 552(a)(6)(C)(i), and now seeks an order from this Court requiring the Defendant to

   immediately produce the records sought in Plaintiff’s FOIA request, as well as other

   appropriate relief, including attorneys’ fees and costs.

30. Defendant’s failure to make a determination on or disclose the documents requested in

   Plaintiff’s FOIA request within the time frame mandated under FOIA is a denial and wrongful

   withholding of records in violation of 5 U.S.C. § 552 and DOD regulations promulgated

   thereunder, 40 C.F.R. part 286.

                                       RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

  i.     Enter an order declaring that Defendant wrongfully withheld requested agency documents;

 ii.     Issue a permanent injunction directing Defendant to disclose to Plaintiff all wrongfully

         withheld documents;
           Case 1:19-cv-00775-TJK Document 1 Filed 03/20/19 Page 8 of 8



iii.   Maintain jurisdiction over this action until Defendant is in compliance with the FOIA, the

       Administrative Procedure Act, and every order of this Court;

iv.    Award Plaintiff attorney fees and costs pursuant to 5 U.S.C. § 552(a)(4)(E); and

 v.    Grant such additional and further relief to which Plaintiff may be entitled.



                               Respectfully submitted on March 20, 2019,

                                      __/s/ _Paula Dinerstein_______ _
                                      Paula Dinerstein, DC Bar # 333971
                                      Public Employees for Environmental Responsibility
                                      962 Wayne Ave, Suite 610
                                      Silver Spring, MD 20910
                                      (202) 265-7337
                                      pdinerstein@peer.org

                                      Counsel for Plaintiff
